SHADUR, District Judge,
dissenting in part.
What troubles me about the panel memorandum is that it fails to require that the case be returned to a true status quo on remand — that is, to make the original plea offer available to Timmins if he is found not to have made a competent decision to go to trial, but if he is found competent at this time to choose between accepting that plea and going to trial. Accordingly I respectfully dissent in that limited respect.
Let me make plain that what I have just said is conditioned on a finding being made on remand, pursuant to a hearing under Sections 4241 and 4247(d), that any current decision by Timmins is a rational one, unimpaired by the delusional and psychotic disorders identified by both Dr. Gwinnell and Dr. Frederick. If that proves not to be the case, the provisions of Section 4241(d) and perhaps ultimately Section 4246 will come into play.
But as to the first-mentioned alternative of (1) Timmins’ having earlier lacked competency (which would involve both professionals’ psychiatric and psychological evaluations being upheld on remand) coupled with (2) Timmins being found capable of making a rational choice now, I believe that he is entitled to a real and not a meaningless remedy for the critical wrong that he will then have suffered. Although to be sure United States v. Blaylock, 20 F.3d 1458 (9th Cir.1994) presented this court with a different scenario — a 28 U.S.C. § 2255 Sixth Amendment claim of ineffective assistance by counsel, rather than the current direct appeal that also implicates the absence of a rational decision to consider a plea offer — I believe that the resolution of the issue there fully supports the position that I have staked out here. It seems to me that Blaylock’s recognition of the need to restore the status quo (that is, to reinstate the plea offer) in order to provide the defendant with meaningful relief applies with equal force here and is worth quoting at length (id. at 1468-69)(numerous citations omitted, internal quotation marks and emphasis in original):
If, after the evidentiary hearing, Blaylock prevails on his ineffective assistance claim, the district court will have to fashion a remedy that is “tailored to the *557injury suffered and [does] not unnecessarily infringe on competing interests.” Since the remedy for counsel’s ineffective assistance should put the defendant back in the position he would have been in if the Sixth Amendment violation had not occurred, in certain circumstances granting a new trial may not be the appropriate remedy. Several courts have recognized that where the ineffective assistance occurred before trial, as in cases where the harm consisted in defense counsel’s failure “to communicate a plea offer to defendant, ... [granting a] subsequent fair trial does not remedy this deprivation.”
Requiring the government to reinstate its original plea offer is constitutionally permissible. Thus, where, as here, the defendant was deprived of the opportunity to accept a plea offer, putting him in the position he was in prior to the Sixth Amendment violation ordinarily will involve reinstating the original offer. The government may of course, in proper cases, seek to demonstrate that intervening circumstances have so changed the factual premises of its original offer that, with just cause, it would have modified or withdrawn its offer prior to its expiration date
As for one other facet of the panel memorandum, the substantive issue of Timmins’ competency to have reached a rational decision, it is frankly difficult to see how the amateur diagnosis by Timmins’ attorney Gallagher on a quite different subject — whether Timmins could assist in his defense if he went to trial, rather than the true issue of whether he was competent to make the decision to do so — could override both professional opinions. But because the panel majority believes that a hearing on that true issue is called for, I am content to leave that to the district court on remand.